United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                         August 16, 2011

                                              Before

                                 RICHARD A. POSNER, Circuit Judge

                                 ILANA DIAMOND ROVNER, Circuit Judge

                                 DIANE P. WOOD, Circuit Judge
No. 10-3327

IVANKA STANOJKOVA, et al.,
    Petitioners,                                       Petition for Review of a Decision of
                                                       the Board of Immigration Appeals.
     v.
                                                       Nos. A095-930-601 & A095-930-602
ERIC H. HOLDER, JR., Attorney General
of the United States,
      Respondent.



                                            ORDER

  This court’s opinion issued on July 14, 2011, is hereby amended as follows:

       On page 3, last sentence: the sentence should end with the word "opinion." The words
“by a “panel” consisting of one member of the Board” should be deleted.

       On page 4, second line after third paragraph break: delete "member".

       On page 5, second sentence after indented quotation: the words "member of the"
should be deleted; also the words "who reviewed the judge's decision". Same page, same
paragraph, last sentence: delete "member".

        On page 7, second paragraph, first sentence: delete "member of the" and "who
constituted the appellate tribunal". Also in this sentence "he would" should be "it would" and
"he seems" should be "it seems". In the next sentence, "of his opinion he said" should be "of its
10-3327                                                                                   Page 2

opinion the Board said"; and, delete "[the royal 'we']". On the same line, "He affirmed" should
be "The Board affirmed".

       On page 8, first line: delete "member".

       On page 10, first line after first paragraph break: delete "member".